Citation Nr: 1731367	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  14-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from June 1949 to August 1952, in the U.S. Air Force from October 1952 to September 1953, and in the U.S. Navy from December 1958 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this matter was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a hearing held in March 2017.  A transcript of that hearing has been associated with the Veteran's claims file.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including a claimant's description of the claim, the symptoms a claimant describes, and the information a claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran has identified PTSD as the mental disability for which he would like service connection.  However, his treatment records include several diagnoses for depression.  Accordingly, pursuant to Clemons, the Board has taken an expansive view of the Veteran's claim in characterizing the acquired psychiatric disorder claim, as noted above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in this matter in order to ensure that VA has fulfilled its duty to assist the Veteran in the development of his claim.

When VA receives an application for disability benefits, it has statutory duties to notify and assist claimants in substantiating the claim.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of these duties, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran was afforded a VA examination in January 2011.  After evaluating the Veteran and taking a medical history, the clinician who performed this examination ultimately stated that the Veteran had no diagnosis of PTSD or any other Axis I mental disorder.  The Axis I diagnosis provided by this psychologist reportedly described a problem that is not due to a mental disorder.  The examiner also noted that a September 2010 VA psychiatric consultation and another initial psychiatric assessment conducted in September 2010 at the Jacksonville VA mental health clinic corroborated his ultimate opinion that the Veteran did not have a mental disorder.  

As suggested by the VA examiner, the Veteran's treating clinician reported that the Veteran had no clinically significant mental health condition requiring further treatment at the Veteran's September 2010 VA psychiatric consultation.  However, this treating VA clinician did provide an Axis I diagnosis of depression, not otherwise specified.  She also indicated that the citalopram the Veteran was being treated with could continue to be managed by the Veteran's primary care provider.  

Notably, several other VA treatment records also include a diagnosis for depression.  A March 2011 clinical treatment note from the Veteran's primary care physician continued to include an active diagnosis for depression, for which the Veteran was prescribed Celexa, and the Veteran endorsed symptoms of depression at that time.  His treatment records indicate that citalopram stabilized his depression and he continued to use this medication through August 2015.  At that time, his treatment notes indicate he discontinued the drug due to side effects of dizziness.  However, by October of that year, the Veteran again requested medication to treat his depressive symptoms.  

The Board recognizes that the Veteran may not have presented with the specific clinical signs or symptoms to warrant an active mental health diagnosis at the time of his January 2011 VA examination.  However, the United States Court of Appeals for Veterans Claims (Court) has clarified that for claims of service connection, the requirement for a current disability may be satisfied with a showing that the claimant had a disability at the time the claim for benefits "or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  They also noted that "a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  Id.

As such, the numerous diagnoses of depression that appear in the record and the Veteran's ongoing pharmaceutical treatment for this condition would appear to satisfy the first McLendon element.  The Board also notes that the Veteran has provided largely consistent, competent evidence regarding his in-service exposure to decomposing bodies and has relatively consistently cited those in-service experiences as the cause of his current psychological symptoms.  However, there is no evidence that the Veteran possesses the medical knowledge or training to describe the etiology of his current depression.  As there is no other competent medical evidence in the record regarding the cause of the Veteran's depression or which addresses any possible nexus between that condition and the Veteran's active duty service, the Board ultimately finds that each of the McLendon elements have been met.  Thus, this matter must be remanded to obtain an opinion regarding the etiology of the Veteran's depression.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, obtain an adequate addendum opinion with an appropriate medical professional regarding the etiology of the Veteran's acquired psychiatric disability.  The VA medical professional is to review the entire claims file, including a copy of this remand, and such review should be noted in the resulting report. If, in the opinion of this medical professional, an in-person VA must be conducted to provide the requested opinion, schedule the Veteran for such an examination.

The medical professional should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disability was caused by or is otherwise etiologically related to his active duty service, to include his competent statements regarding exposure to decomposing bodies while serving in Korea.  The medical professional is asked to provide this opinion irrespective of whether or not it is in the professional's opinion that the Veteran's depression has resolved or did not arise until after the Veteran's December 2010 claim for benefits. 

3.  After obtaining an addendum opinion, readjudicate the Veteran's claim for service connection for an acquired psychiatric disability.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




